On Rehearing.
SOMMERVILLE, J.
[2] The plea of prescription of one year filed by the executor to the claims of opponents for nursing, and board and lodging, was overlooked by the court in disposing of the case on the original hearing. The plea was filed in this court, and was not before the district court. It must be sustained in part, and the judgment appealed from will be amended. Article 3534, C. C., provides that claims of innkeepers and such others on account of lodging and board which they furnish shall be prescribed in one year. Therefore the claim of Manuel O. Buras, for board and lodging at $30 per month, will be reduced to $360.
It does not appear in this case that there was any contract providing for payment at the death of the decedent. The contract was for $30 per month.
The claim of Mrs. Eugene de Armas, for nursing, at $40 per month, will be reduced to $480. “The action to recover the wages of a person employed as a nurse is prescribed by one year.” Vaughn v. Terrell, 23 La. Ann. 62; Succ. of Alexander, 110 La. 1027, 35 South, 273.
It is therefore ordered, adjudged and decreed that the judgment appealed from be amended by reducing the amount in favor of Manuel O. Buras from $440 to $360, with interest from judicial demand; and that it be further amended by reducing the judgment in favor of Mrs. Eugene de Armas from $596.66 to $480, with interest from judicial demand; costs of'appeal to be paid by opponents. As thus amended, the judgment appealed from is affirmed.